[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          MAR 23, 2010
                            No. 09-13759
                                                           JOHN LEY
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

                  D. C. Docket No. 09-00015-CR-4-RH

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

JOHN WILSON SMITH, JR.,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                            (March 23, 2010)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Randolph Murrell, appointed counsel for John Wilson Smith, Jr., has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merits

of the appeal is correct. Because independent examination of the entire record

reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED,

and Smith’s convictions and sentences are AFFIRMED.




                                          2